1
2
3
                                                                    Judge: Timothy W. Dore
4                                                                   Chapter: 13
                                                                    Hearing Date: September 16, 2020
5                                                                   Hearing Location:
                                                                            Judge Dore’s Courtroom
6
                                                                            Telephonic
7                                                                   Time: 9:30 p.m.

8
9
10
10                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
11
11
12
12    In re:                                        CHAPTER 13 PROCEEDING
                                                    NO. 20-10818-TWD
13
13
      BRADLEY EVAN DRUMMOND &
14
14    ANGELA MARIE DRUMMOND,                        DEBTORS’ RESPONSE TO CREDITOR’S
                                                    MOTION FOR RELIEF FROM STAY
15
15
                                      Debtors.
16
16
17
17
               Debtors, Bradley Evan Drummond and Angela Marie Drummond, by and through their
18
18
      attorney, Jonathan Smith, hereby replies to the SN Servicing Corporation’s Motion for Relief from
19
19
20
20    Stay. In support thereof, Debtor states the following:

21
21             1.   Debtors received a Motion for Relief from Stay on August 24, 2020.

22
22             2.   Debtors filed a Chapter 7 case, case number 09-19964 on September 25, 2009.
23
23
               3.   Debtors received a discharge in their Chapter 7 case on December 30, 2009.
24
24
               4.   The debtors filed this current Chapter 13 case on March 13, 2020.
25
25
               5.   The second mortgage has remained silent in regards to their debt for the past ten years.
26
26
      Debtor’s Response to Motion for Relief of                                  ADVANTAGE LEGAL GROUP
27
27                                                                                    12207 NE 8TH STREET
      Stay - 1
                                                                                     BELLEVUE, WA 98005
28
28                                                                                        Tel: 425-452-9797
                                                                                    Facsimile: 425-440-7681




     Case 20-10818-TWD          Doc 29     Filed 09/09/20      Ent. 09/09/20 12:49:28       Pg. 1 of 2
1             6.   The debtors will reopen their Chapter 7 bankruptcy and file an adversary preceding to
2                  avoid the second mortgage.
3
      WHEREFORE, Debtors respectfully requests the Court to deny the creditor’s Motion for Relief of
4
      Stay.
5
6             DATED, this 9th day of September, 2020.
7
8                                                         /s/ Jonathan Smith___________
                                                          Jonathan Smith, WSBA #27372
9                                                         Attorney for Debtor
                                                          12207 NE 8th Street
10
10                                                        Bellevue, WA 98005
11
11                                                        Tel: 425-452-9797

12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
      Debtor’s Response to Motion for Relief of                             ADVANTAGE LEGAL GROUP
27
27                                                                               12207 NE 8TH STREET
      Stay - 2
                                                                                BELLEVUE, WA 98005
28
28                                                                                   Tel: 425-452-9797
                                                                               Facsimile: 425-440-7681




     Case 20-10818-TWD        Doc 29     Filed 09/09/20    Ent. 09/09/20 12:49:28      Pg. 2 of 2
